On Motion for Rehearing.
MORROW, P. J.
Conviction is for the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for one year.
Appellant had in his possession a quart bottle of whisky while he was traveling on the train for a distance of about 16 miles.
There is no affirmative evidence that he possessed it for an unlawful purpose. It is expressly declared in the statute that the possession of a quart of intoxicating liquor creates no inference that it is possessed for an unlawful purpose.
The views of this court, touching the law applicable to a similar state of facts have been expressed in detail in the case of Gandy v. State (No. 7579) 268 S. W. 951, not yet {officially] reported. Following the majority opinions in that case, from which the writer dissented, the motion for rehearing is overruled.